                  Case 1:21-mj-00555-SH Document 1 Filed 07/12/21 Page 1 of 4
                                                                                             FILED
                                   United States District Court                            July 12, 2021
                                                      for                             CLERK, U.S. DISTRICT COURT
                                                                                      WESTERN DISTRICT OF TEXAS
                                            District of Arizona
                                                                                                    kkc
                                                                                   BY: ________________________________
U. S. A. vs. Brannen Sage Mehaffey                                                                         DEPUTY
Docket No. CR-20-00626-001-DWL
AUSA: Gary Michael Restaino
Defense Attorney: Arnold Augur Spencer                           Austin Docket No.: 1:21-mj-555-SH

                PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE

COMES NOW MATTHEW M. SZMYTKE, PRETRIAL SERVICES OFFICER, of the Court presenting
an official report upon the conduct and attitude of releasee: Brannen Sage Mehaffey, who was released by the
Honorable Deborah M. Fine sitting in the Court at Phoenix, on the 16th day of December, 2020, who imposed
the general terms and conditions of bail release adopted by the Court and also imposed special conditions as
follows:

              PLEASE REFER TO THE ORDER SETTING CONDITIONS OF RELEASE

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

ALLEGED VIOLATION:

Defendant must not use alcohol at all.

On July 9, 2021, the defendant contacted his supervising officer in the Western District of Texas and admitted
to consuming alcohol “hourly” since he was placed in the Location Monitoring Program, which was June 14,
2021 in the Western District of Texas.

AFFIDAVIT AND PETITION PRAYING THAT THE COURT WILL ORDER A WARRANT BE
ISSUED.

In conformance with the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury, that the foregoing is
true and correct to the best of my knowledge. Based on the information presented that the defendant has
violated conditions of release, I am petitioning the Court to issue a warrant.



                                                                            July 9, 2021
Matthew M. Szmytke                                                          Date
Intensive Supervision Specialist
                  Case 1:21-mj-00555-SH Document 1 Filed 07/12/21 Page 2 of 4

Page 2
RE: Brannen Sage Mehaffey
July 9, 2021

Reviewed by




                                                                             July 9, 2021
Gilbert Lara                                                                 Date
Supervisory U.S. Pretrial Services Officer


                                             ORDER OF COURT

I find there is probable cause to believe the defendant has violated conditions of release, supported by the above
affirmation given under penalty of perjury. The Court orders the issuance of a warrant. Considered and ordered
this 9 day of July, 2021, and ordered filed and made a part of the records in the above case.



The Honorable MICHELLE H. BURNS
U.S. Magistrate Judge
               Case 1:21-mj-00555-SH Document 1 Filed 07/12/21 Page 3 of 4
(Rev. 02/13)




                      UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ARIZONA

 United States of America,                            WARRANT FOR ARREST

 v.
                                                      CASE NUMBER: 2:20CR626-DWL-001
 Brannen Sage Mehaffey

To:       The United States Marshal
          and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest Brannen Sage Mehaffey and bring him forthwith

to the nearest magistrate to answer a Pretrial Services Violation Petition charging him with 18

U.S.C. 956(a)(3)(B)-(C) and (c)(4)(A)(i) and (B) - Money Laundering; 18 U.S.C. 1956(a)(3)(B)-

(C) and (c)(4)(A)(i) - Money Laundering; and 31 USC 5324(a)(l), (3) and (d)(2), 18:2(b), and 31

C.F.R. 103.11(gg) -Structuring Financial Transactions.

                        VIOLATION OF RELEASE CONDITIONS

 Michelle H. Burns                                   United States Magistrate Judge
 Name of Issuing Officer                             Title of Issuing Officer


                                                     July 9, 2021 at Phoenix, Arizona
 Signature of Issuing Officer                        Date and Location



 (By) Deputy Clerk

 Bail fixed at $    No Bail

                                              RETURN
 This warrant was received and executed with the arrest of the above-named defendant at:

 Date Received                Name and Title of Arresting Officer   Signature of Arresting Officer
         Case 1:21-mj-00555-SH Document 1 Filed 07/12/21 Page 4 of 4




Date of Arrest




                                    -2-
